Exhibit 10.1

EAGLE HOSPITALITY PROPERTIES TRUST, INC.

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made effective as of the 22nd day of May, 2006, by and between
EAGLE HOSPITALITY PROPERTIES TRUST, INC., a real estate investment trust formed
under the laws of the state of Maryland (referred to hereinafter as the “REIT”
or the “Company”), and Brian Guernier (“Employee”).

WITNESSETH:

WHEREAS, the parties desire to provide for Employee’s employment by the REIT and
to provide him with compensation incident thereto;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein set forth, the parties hereby covenant and agree as follows:

1. Employment. The REIT agrees to employ the Employee, and the Employee agrees
to be employed by the REIT, upon the following terms and conditions.

2. Term. The initial term of Employee’s employment pursuant to this Agreement
shall begin on the date first written above and shall continue for a period of
two (2) years thereafter, unless terminated earlier pursuant to the provisions
of Section 10, provided that Sections 8, 9, 10(b), 11, if applicable, and 12, if
applicable, shall survive the termination of such employment and shall expire in
accordance with the terms set forth therein.

3. Renewal Term. The term of Employee’s employment shall automatically renew for
additional consecutive renewal terms of one (1) year unless either party gives
written notice of his/its intent not to renew the terms of the Agreement sixty
(60) days prior to the expiration of the then expiring term. Employee’s base
salary for each renewal, term shall be negotiated and mutually agreed upon by
and between the REIT and Employee.

4. Duties. Employee shall serve as the Senior Vice President - Acquisitions of
the REIT. Employee shall be responsible to and report directly to the Chief
Executive Officer of the REIT. Employee shall devote his best efforts and
substantially all his time to the diligent, faithful and loyal discharge of the
duties of his employment and towards the proper, efficient and successful
conduct of the REIT’s affairs. Employee further agrees to refrain, during the
term of this Agreement, from profiting from any transaction or initiative
involving any other real estate investment trust or other transaction or
initiative that could be considered competitive in nature with the REIT without
the express written consent of the Board of Directors.

5. Compensation. For all services rendered by the Employee under this Agreement,
compensation shall be paid to Employee as follows:

(a) Base Salary. Employee’s base annual salary shall be One Hundred Eighty-Nine
Thousand and 00/100 Dollars ($189,000.00); Employee’s base salary shall be paid
to him on a semi-monthly basis in accordance with the REIT’s standard and
customary payroll practices.



--------------------------------------------------------------------------------

(b) Incentive Compensation/Bonus. To be determined by the Board of Directors in
its sole and complete discretion. The objective of this Section 5(b) is and
shall be to provide Employee with an opportunity to earn additional incentive
compensation in the form of cash and/or performance stock based upon the REIT’s
attainment of certain stated financial results under the approved business plan
for the REIT and the Employee’s performance in fulfilling his duties and
obligations to the REIT. Employee understands that the Company’s payment of any
cash bonus and/or any such award of performance stock will be contingent upon
the REIT and Employee’s attainment of the goals/criteria/benchmarks which have
yet to be established by the REIT’s Board of Directors. Once the Board of
Directors has specified terms and conditions for the above described incentive
compensation/bonus, same shall be reduced to writing each year and signed by
both the REIT and Employee and made a part of this Agreement.

(c) Restricted Stock. In addition to the annual base compensation and bonus
compensation provided in sections 5(a) and 5(b) herein above, each year,
Employee shall be eligible to receive shares of REIT common stock, which shall
be restricted and subject to a five (5) year vesting schedule. The aforesaid
five (5) year vesting schedule shall be in equal amounts of 20% per year at the
end of each 12 month period, provided Employee is then employed by the REIT. In
addition, the vesting schedule shall include provisions that allow for the
acceleration of vesting of the restricted stock not sooner than three years in
the event the REIT and Employee exceed a certain 15% performance threshold to be
established by the Governance and Compensation Committee and approved by the
Board of Directors. The number of shares granted to Employee each year, if any,
shall be determined by the Board of Directors in its sole and complete
discretion. Employee understands that the Company’s award of any such restricted
stock will be contingent upon the REIT and Employee’s attainment of the
goals/criteria/benchmarks which have yet to be established by the REIT’s Board
of Directors. Once the Board of Directors has specified the terms and conditions
for the above described award of restricted stock, same shall be reduced to
writing each year and signed by both the REIT and Employee and made a part of
this Agreement.

(d) Employee shall be responsible for any and all tax consequences incident to
the restricted stock award, which is contemplated herein above, in accordance
with the legal requirements and voluntary elections for recognizing the value
conferred to Employee thereunder as ordinary income to him,

6. Fringe Benefits.

(a) Employee shall be entitled to paid time and holiday pay in accordance with
the REIT’s policies in effect from time to time and shall be eligible to
participate in such life, health and disability insurance, pension, deferred
compensation and incentive plans, stock options and awards, performance bonuses
and other benefits as the REIT extends, as a matter of policy, to its executive
employees. The REIT shall maintain a disability insurance policy or plan
covering the Employee during the Employment Period.

 

2



--------------------------------------------------------------------------------

(b) Life Insurance. During the term of this Agreement, the REIT shall maintain
on the life of Employee a term life insurance policy in the amount of two times
his base salary. Employee shall have the right to designate the beneficiary of
such policy. Employee agrees to take any and all physicals that are necessarily
incident to the issuance and/or renewal of said policy. In addition, Employee
agrees to take any and all physicals that are necessarily incident to the
procurement of key person insurance upon his life by the REIT.

(c) Employee shall be responsible for any and all taxes, owed, if any, on the
fringe benefits provided to him pursuant to this Section 6.

7. Expenses. During the term of Employee’s employment hereunder, Employee shall
be entitled to receive prompt reimbursement for all reasonable and customary
business expenses incurred by Employee in fulfilling Employee’s duties and
responsibilities hereunder, provided that such expenses are incurred and
accounted for in accordance with the policies and procedures established by the
REIT.

8. Non-Competition & Non-Solicitation. In connection with the diligent, faithful
and loyal discharge of the duties of Employee’s employment under this Agreement,
Employee agrees that so long as he is employed by the REIT (whether or not
pursuant to the provisions of this Agreement) he will not, directly or
indirectly, be employed by, or otherwise give assistance to or be affiliated
with (as an employee, consultant, independent contractor of any type, director
or otherwise) any person, firm, corporation, trust or entity which is directly
or indirectly engaged in a competitive business with (i) that carried on by the
REIT or any of its investment properties or subsidiaries or affiliates and/or
(ii) the hotel business of Corporex Companies and any subsidiaries or affiliates
of the REIT or Corporex Companies (the “Corporex Business”). Employee agrees
that so long as he is employed by the REIT, he will not own, engage in, conduct,
manage, operate, participate in, be employed by or be connected in any manner
whatsoever with any competitive business with that carried on by the REIT or any
of its investment properties or subsidiary or affiliate, and/or the Corporex
Business or become associated with, in any capacity, or employ or attempt to
employ any current or future employee of the REIT or any of its investment
properties or subsidiary or affiliate and/or current or future employees of
Corporex Companies and any subsidiaries or affiliates of Corporex Companies
engaged in the Corporex Business or induce any such employee to leave any such
entity’s employ.

In addition, as an inducement for and as additional consideration for the REIT
entering into this Agreement, Employee agrees that for a period of one (1) year
commencing on the termination of employment, he will not, with any other person,
corporation or entity, directly or indirectly, by stock or other ownership,
investment, employment, or otherwise, or in any relation whatsoever:

(a) solicit, divert or take away or attempt to solicit, divert or take away any
of the business or investors of the REIT or any of its investment properties or
subsidiary or affiliate and/or the Corporex Business;

(b) attempt to seek or cause any vendor or investor of the REIT or its
investment properties or subsidiary or affiliate and/or the Corporex Business to
refrain from continuing their relationship with the REIT or any of its
investment properties and/or the Corporex Business;

 

3



--------------------------------------------------------------------------------

(c) engage in any other business activity which is competitive with the REIT or
its investment properties or subsidiary or affiliate and/or the Corporex
Business; provided, however, that mere employment with any owner and/or operator
of hotels other than the Restricted Entities (as defined herein) shall not be
deemed to be competitive with the REIT or its investment properties or
subsidiary or affiliate and/or the Corporex Business; or

(d) knowingly employ or attempt to employ in any capacity any employee or agent
of REIT, any of its investment properties or subsidiary or affiliate and/or the
Corporex Business.

For purposes of this Section 8, a competitive real estate investment trust or
business shall mean any person, corporation, partnership or other legal entity
engaged, directly or indirectly, through subsidiaries or affiliates, in any
other business activity which can reasonably be determined to be competitive
with the principal business activity being engaged in by the REIT, its
investment properties or subsidiary or affiliate and/or the Corporex Business;
and any other business activity which the REIT subsequently becomes involved in
after the date of this Agreement.

For purposes of Section 8(c), the term “Restricted Entities” shall include:
(i) Highland Hospitality Corporation; (ii) Sunstone Hotel Investors, Inc.;
(iii) Strategic Hotel Capital, Inc.; (iv) LaSalle Hotel Properties;
(v) DiamondRock Hospitality Company; (vi) each other real estate investment
trust that becomes listed on any national securities exchange after the date
hereof and which is designated by the REIT’s Governance and Compensation
Committee, in its sole discretion, to be a peer competitor for purposes of the
REIT’s annual bonus program; and (vii) any affiliate or successor of any of the
foregoing.

Employee has carefully read and has given careful consideration to all the terms
and conditions of this Agreement and agrees that they are necessary for the
reasonable and proper protection of the REIT’s business, The Employee
acknowledges that the REIT has entered into this Agreement because of Employee’s
promise that he will abide by and be bound by each of the terms contained in
this Section 8. The Employee agrees that REIT shall be entitled to injunctive
relief to enforce these terms in addition to all other legal remedies. Employee
acknowledges that each and every one of the terms of this provision is
reasonable in all respects including their subject matter, duration, scope and
the geographical area embraced herein and waives any and all right to
compensation and/or benefits herein mentioned or referred to if Employee
violates the provisions of this Section 8.

9. Non-Disclosure and of Confidential Information. The Employee acknowledges
that the REIT’s trade secrets and confidential and proprietary information,
including without limitation:

(a) unpublished information concerning the REIT’s:

(i) research activities and plans,

(ii) marketing or sales plans,

(iii) operational techniques,

(iv) supplier lists, and

(v) strategic plans;

 

4



--------------------------------------------------------------------------------

(b) unpublished financial information, including unpublished information
concerning revenues, profits and profit margins;

(c) internal confidential manuals; and

(d) any “material inside information” as such phrase is used for purposes of the
Securities Exchange Act of 1934, as amended;

all constitute valuable, special and unique proprietary and trade secret
information of the REIT. In recognition of this tact, the Employee agrees that
the Employee will not disclose any such trade secrets or confidential or
proprietary information (except (i) information which becomes publicly available
without violation of this Employment Agreement, (ii) information of which the
Employee did not know and should not have known was disclosed to the Employee in
violation of any other person’s confidentiality obligation, and (iii) disclosure
required in connection with any legal process), nor shall the Employee make use
of any such information for the benefit of any person, firm, operation or other
entity except the REIT and its subsidiaries or affiliates. The Employee’s
obligation to keep all of such information confidential shall be in effect
during and for a period of five (5) years after the termination of his
employment; provided, however, that the Employee will keep confidential and will
not disclose any trade secret or similar information protected under law as
intangible property (subject to the same exceptions set forth in the
parenthetical clause above) for so long as such protection under law is
extended.

10. Termination.

(a) The Employee’s employment with the REIT may be terminated at any time as
follows:

(i) By the Employee at his discretion, upon ninety (90) days written notice to
REIT;

(ii) By Employee’s death;

(iii) By Employee’s physical or mental disability which renders Employee unable
to perform his duties hereunder.

(iv) By the REIT, for cause upon three (3) days written notice to Employee. For
purposes of this Agreement, the term “Cause” shall mean termination upon:
(i) the failure by Employee to substantially perform his direct duties and
responsibilities with the REIT; (ii) the engaging by Employee in conduct which
is materially injurious to the REIT, monetarily or otherwise, (iii) any material
or repetitious misrepresentation related to the performance of his duties,
including, but not limited to reporting and/or communicating misinformation to
the Chief Executive Officer or the Board of Directors and/or failing to report
and/or communicate material information to the Chief Executive Officer or the
Board of Directors; (iv) the conviction of Employee of a felony or other crime
involving theft or fraud, (v) Employee’s neglect or misconduct in carrying out
his duties hereunder resulting, in either case, in material harm to the REIT;
(vi) insubordination; (vii)

 

5



--------------------------------------------------------------------------------

demonstrably willful and deliberate act, or failure to act committed in bad
faith, without reasonable belief that such action or inaction is in the best
interest of the REIT, which causes material harm to the REIT; and (viii) any
material breach by Employee of this Agreement.

(v) By the Chief Executive Officer or Board of Directors without Cause.

(b) Compensation upon Termination:

(i) In the event of termination of employment, the Employee or his estate, in
the event of death, shall be entitled to his annual base salary and other
benefits provided hereunder to the date of his termination. If applicable,
Employee or his estate shall be entitled to receive any restricted stock awarded
that is deemed vested as of the date of such termination of employment as a
result of Employee’s death.

(ii) In the event the REIT terminates Employee’s employment hereunder without
Cause pursuant to paragraph 10(a)(v), Employee shall continue to receive his
base annual salary compensation, then in effect, for a period of twelve
(12) months commencing on the date of said termination, provided he is not
employed by a competitor or otherwise in breach of this Agreement. Payment of
such base compensation shall be made in the ordinary course of the REIT’s
business in accordance with its usual and customary payroll practices. Employee
shall also be entitled to any bonus compensation as provided in section 5(b) to
the extent that such bonus compensation has been earned by the Employee. For the
purposes of the previous sentence, the term “earned” shall mean all such bonus
compensation that is due and payable to Employee at the time of termination of
Employee’s employment with REIT, as determined by the Board of Directors.
Employee shall also be entitled to any restricted stock awarded to him by the
REIT hereunder, which is deemed vested as of the date of Employee’s termination.
Any restricted stock that has not otherwise vested as of the date of Employee’s
termination shall be forfeited and Employee shall have no right, interest or
claim to same.

(iii) In the event Employee terminates this Agreement prior to the end of the
initial term or during any renewal term hereof, Employee shall forfeit and waive
his right to any compensation provided to him hereunder which is not deemed due
and undisputed, earned and/or vested as of the date of such termination,
including any stock options, restricted and/or performance stock.

(iv) In the event the REIT terminates Employee’s employment hereunder for Cause
pursuant to Section 10(a)(iv), Employee shall be entitled to his annual base
salary, any restricted or performance stock that is vested on the date upon
which notice of termination for Cause is given to Employee, and other benefits
provided hereunder up to and through his date of termination only. In the event
Employee’s employment hereunder is terminated for Cause, Employee shall forfeit
any and all such restricted stock awarded to him hereunder, which is not
otherwise vested at the time of Employee’s termination for cause under section
10(a)(iv) and any right, interest or claim to such restricted stock by Employee
shall be waived.

(v) If, during the Employment Period and within 12 months following a Change in
Control, (to the extent employee is unaffiliated with and did not cause or
cooperate to cause the

 

6



--------------------------------------------------------------------------------

event of change) the REIT (or its successor) terminates the Employee’s
employment without Cause pursuant to Section 10(a)(v) or the Employee terminates
his employment within 12 months following a Change in Control for Good Reason
pursuant to Section 10(d), or the employee is expected to relocate his home to a
location which is more than 50 miles from the then existing corporate
headquarters location, the Employee shall be entitled to receive the following:

(1) continued payment of his base salary, at the rate in effect on his last day
of employment, for a period of 12 months (the “Control Change Severance
Payment”). The Control Change Severance Payment shall be paid in approximately
equal installments on the REIT’s regularly scheduled payroll dates, subject to
all legally required payroll deductions and withholdings for sums owed by the
Employee to the REIT;

(2) continued payment by the REIT for the Employee’s life, health and disability
insurance coverage during the 12 month severance period referenced in
Section 6(a) and (c) to the same extent that the REIT paid for such coverage
immediately prior to the termination of the Employee’s employment and subject to
the eligibility requirements and other terms and conditions of such insurance
coverage, provided that if any such insurance coverage shall become unavailable
during the 12 month severance period, the REIT thereafter shall be obligated
only to pay to the Employee an amount which, after reduction for income and
employment taxes, is equal to the employer premiums for such insurance for the
remainder of such severance period;

(3) payment of any bonus compensation as provided in section 5(b) to the extent
that such bonus compensation has been earned by the Employee. For the purposes
of the previous sentence, the term “earned” shall mean all such bonus
compensation that is due and payable to Employee at the time of termination of
Employee’s employment with REIT, as determined by the Board of Directors;

(4) vesting as of the last day of his employment in any unvested portion of any
stock option and any restricted stock previously issued to the Employee by the
REIT.

(5) In the event that any Control Change Severance Payment, insurance benefits,
accelerated vesting, pro-rated bonus or other benefit payable to the Employee
(under this Agreement or otherwise), shall (A) constitute “parachute payments”
within the meaning of Section 280G (as it may be amended or replaced) of the
Internal Revenue Code (the “Code”) (“Parachute Payments”) and (B) be subject to
the excise tax imposed by Section 4999 (as it may be amended or replaced) of the
Code (the “Excise Tax”), then the REIT shall pay to the Employee an additional
amount (the “Gross-Up Amount”) such that the net benefits retained by the
Employee after the deduction of the Excise Tax (including interest and
penalties) upon the Gross-Up Amount shall be equal to the benefits that would
have been delivered hereunder had the Excise Tax not been applicable and the
Gross-Up Amount not been paid. The calculation of such gross up amount shall be
provided by the accountant at the time of the event of change.

None of the benefits described in this Section 10(b) will be payable unless the
Employee has signed a general release which has become irrevocable, satisfactory
to the REIT in the reasonable exercise of its discretion, releasing the REIT and
its affiliates and their respective officers, directors and employees, from any
and all claims or potential claims arising from or related to the Employee’s
employment or termination of employment.

 

7



--------------------------------------------------------------------------------

(c) For purposes of this Agreement, a “Change in Control” shall mean any of the
following events:

(i) The ownership or acquisition (whether by a merger contemplated by
Section 10(c)(ii) below, or otherwise) by any Person (other than a Qualified
Affiliate (as defined below)), in a single transaction or a series of related or
unrelated transactions, of Beneficial Ownership of more than fifty percent
(50%) of (1) the REIT’s outstanding common stock (the “Common Stock”) or (2) the
combined voting power of the REIT’s outstanding securities entitled to vote
generally in the election of directors (the “Outstanding Voting Securities”);

(ii) The merger or consolidation of the REIT with or into any other Person other
than a Qualified Affiliate, if, immediately following the effectiveness of such
merger or consolidation, Persons who did not Beneficially Own Outstanding Voting
Securities immediately before the effectiveness of such merger or consolidation
directly or indirectly Beneficially Own more than fifty percent (50%) of the
outstanding shares of voting stock of the surviving entity of such merger or
consolidation (including for such purpose in both the numerator and denominator,
shares of voting stock issuable upon the exercise of then outstanding rights
(including then exercisable conversion rights), options or warrants) (“Resulting
Voting Securities”), provided that, for purposes of this Section 10(c)(ii), if a
Person who Beneficially Owned Outstanding Voting Securities immediately before
the merger or consolidation Beneficially Owns a greater number of the Resulting
Voting Securities immediately after the merger or consolidation than the number
the Person received solely as a result of the merger or consolidation, that
greater number will be treated as held by a Person who did not Beneficially Own
Outstanding Voting Securities before the merger or consolidation, and provided
further that such merger or consolidation would also constitute a Change in
Control if it would satisfy the foregoing test if rights, options and warrants
were not included in the calculation;

(iii) Any one or a series of related sales or conveyances to any Person or
Persons (including a liquidation) other than any one or more Qualified
Affiliates of all or substantially all of the assets of the REIT;

(iv) A Change in Control shall also be deemed to have occurred immediately
before the completion of a tender offer for the REIT’s securities representing
more than fifty percent (50%) of the Outstanding Voting Securities, other than a
tender offer by a Qualified Affiliate.

(v) For purposes of this Agreement, the following definitions shall apply:

(1) “Beneficial Ownership,” “Beneficially Owned” and “Beneficially Owns” shall
have the meanings provided in Exchange Act Rule 13d-3;

(2) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended;

 

8



--------------------------------------------------------------------------------

(3) “Person” shall mean any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), including any natural person,
corporation, trust, association, partnership, joint venture, limited liability
company, legal entity of any kind, government, or political subdivision, agency
or instrumentality of a government, as well as two or more Persons acting as a
partnership, limited partnership, syndicate or other group for the purpose of
acquiring, holding or disposing of the REIT’s securities; and

(4) “Qualified Affiliate” shall mean (i) any directly or indirectly wholly owned
subsidiary of the REIT; (ii) any employee benefit plan (or related trust)
sponsored or maintained by the REIT or by any entity controlled by the REIT; or
(iii) any Person consisting or controlled in whole or in part of or by the
Employee or one or more individuals who are then the REIT’s Chief Executive
Officer or any other named executive officer (as defined in Item 402 of
Regulation S-K under the Securities Act of 1933) of the REIT as indicated in its
most recent securities filing made before the date of the transaction.

(d) Within 12 months of a Change of Control the Employee may terminate his
employment under this Agreement at any time for Good Reason, upon written notice
by the Employee to the REIT. For purposes of Section 10(b)(iv) and this
Section 10(d), “Good Reason” for termination shall mean, without the Employee’s
consent: (i) the assignment to the Employee of substantial duties or
responsibilities inconsistent with the Employee’s position at the REIT, or any
other action by the Chief Executive Officer or the Board which results in a
substantial diminution of the Employee’s duties or responsibilities other than
any such reduction which is remedied by the REIT within 30 days of receipt of
written notice thereof from the Employee; or (ii) a substantial reduction in the
Employee’s aggregate base salary and other compensation taken as a whole,
excluding any reductions caused by the failure to achieve directed
responsibilities or performance targets.

11. Payments to Extend Covenant Not to Compete of Employee. In the event the
REIT does not renew this Agreement upon the expiration of the initial term of
this Agreement or any renewal term, the REIT shall have the option to pay
Employee an amount equal to his base annual salary that was in effect prior to
such non-renewal of his Employment Agreement in twelve (12) consecutive equal
monthly installments commencing thirty (30) days after the date of termination
of employment in consideration for Employee not competing with the REIT for a
period of twelve (12) months from the date of the termination of his employment
for any of the reasons set forth above, as applicable.

12. Disability. In the event that Employee becomes temporarily disabled and/or
totally and permanently disabled, physically or mentally, which renders him
unable to perform his duties hereunder, Employee shall receive one hundred
percent (100%) of his base annual salary (in effect at the time of such
disability) for a period of one (1) year following the initial date of such
disability (offset by any payments to the Employee received pursuant to
disability benefit plans, if any, maintained by the REIT.) Such payments shall
be payable in twelve consecutive equal monthly installments and shall commence
thirty (30) days after the determination by the physicians of such disability as
set forth below.

For purposes of this Agreement, Employee shall be deemed to be temporarily
disabled and/or totally and permanently disabled if attested to by two qualified
physicians, (one to be selected by

 

9



--------------------------------------------------------------------------------

REIT and the other by Employee) competent to give opinions in the area of the
disabled Employee’s physical and/or mental condition. If the two physicians
disagree, they shall select a third physician, whose opinion shall control.
Employee shall be deemed to be temporarily disabled and/or totally and
permanently disabled if he shall become disabled as a result of any medically
determinable impairment of mind or body which renders it impossible for such
Employee to perform satisfactorily his duties hereunder, and the qualified
physician(s) referred to above certify that such disability does, in fact,
exist. The opinion of the qualified physician(s) shall be given by such
physician(s), in writing directed to the REIT and to Employee. The physician(s)
decision shall include the date that disability began, if possible, and the 12th
month of such disability, if possible. The decision of such physician(s) shall
be final and conclusive and the cost of such examination shall be paid by the
REIT.

13. Severability. In case any one or more of the provisions or part of a
provision contained in this Agreement shall be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of this Agreement.
In such a situation, this Agreement shall be reformed and construed as if such
invalid, illegal or unenforceable provision, or part of a provision, had never
been contained herein, and such provision or part shall be reformed so that it
will be valid, legal and enforceable to the maximum extent possible.

14. Governing Law. This Agreement shall be governed and construed under the laws
of the Commonwealth of Kentucky and shall not be modified or discharged, in
whole or in part, except by an agreement in writing signed by the parties.

15. Notices. All notices, requests, demands and other communications relating to
this Agreement shall be in writing and shall be deemed to have been duly given
if delivered personally or mailed by certified or registered mail, return
receipt requested, postage prepaid:

 

If to REIT, to:

    Eagle Hospitality Properties Trust, Inc.   Attention: Chief Executive
Officer   100 East RiverCenter Boulevard, Suite 480   Covington, Kentucky 41011

With a copy to:

    Dinsmore & Shohl LLP   Attention: George H. Vincent   255 East Fifth Street,
Suite 1900   Cincinnati, Ohio 45202

If to Employee, to the Employee’s residential address, as set forth in the
REIT’s records.

16. Arbitration. Aside from the right to injunctive relief provided in Section 8
above, any controversy, dispute or claim arising out of, or related to, this
Agreement, or the breach thereof shall be settled by arbitration conducted in
Covington, Kentucky in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”). The matter shall be heard and decided,
and awards rendered, by an arbitrator selected in accordance with the following
procedure:

 

10



--------------------------------------------------------------------------------

a list of ten (10) arbitrators shall be obtained from the AAA National Panel of
Commercial Arbitrators. Thereupon an alternative striking method shall be
initiated whereby Employee (striking first) and the REIT shall alternatively
strike names from the list until one arbitrator is remaining, and such
arbitrator shall hear the controversy, dispute or claim. All arbitrators
proposed shall have at least ten (10) years of experience as a commercial
arbitrator and shall be of high professional standing and a member of the
National Academy of Arbitrators. The REIT and the Employee shall have rights of
discovery as set forth in the Federal Rules of Civil Procedure in any such
arbitration, subject to reasonable limitations as set by the arbitrator. The
Employee and the REIT shall each bear their own expenses, and the arbitrator’s
fee shall be divided equally between the Employee and the REIT. The award
rendered by the arbitrator shall be final and binding as between the parties
hereto and their heirs, executors, administrators, successors and assigns, and
shall be enforceable in any court of competent jurisdiction.

17. Entire Agreement, This Agreement contains the entire understanding of the
parties with respect to the subject matter contained herein and may be altered,
amended or superseded only by an agreement in writing, signed by the party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought.

18. Parties in Interest. This Agreement shall inure to the benefit and shall be
binding upon the REIT, the Employee, and their respective successors, assigns
and heirs. The rights of Employee under this Agreement shall not be assignable.
The REIT, however, reserves the right to assign this Agreement, without
Employee’s consent. Any assignee of the REIT shall be entitled to all rights and
benefits of The REIT contained in this Agreement and shall also be required to
perform any and all duties, responsibilities and obligations to Employee as
prescribed hereunder.

19. Representation of Employee, Employee represents and warrants that he is not
party to or bound by any agreement or contract or subject to any restrictions
including without limitation any restriction imposed in connection with previous
employment which prevents Employee from entering into and performing his
obligations under this Agreement.

20. Prior Agreement. This Agreement shall supersede and cancel any previous
agreement entered into by and between the Employee and the REIT regarding the
subject matter.

Signature Page to Immediately Follow

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed effective as of the day and
year first above written.

 

EAGLE HOSPITALITY PROPERTIES

TRUST, INC.

By:  

/s/ J. William Blackham

  J. William Blackham   President and Chief Executive Officer EMPLOYEE:  

/s/ Brian Guernier

  Brian Guernier

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]